DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 12/02/2020 and 01/27/2022. An initialed copy is attached to this Office Action.
Claim Objections
Claim 12 is objected to because of the following informalities: line 6 recites “the tuning portion” rather than “tuning electrode” or “outer portion”. For the purpose of continuing examination, it is assumed as “tuning electrode”. Appropriate correction is required.
Claim 19 objected to because of the following informalities: line 2 recites “turning electrode” rather than “tuning electrode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diebold et al. (WO 2020/087028), hereinafter “Diebold”.

Regarding claim 13, Diebold discloses further comprising: a pinning electrode (211) having a dimension disposed between the light blocker (204) and the membrane (204), the pinning electrode (211) being aligned with the central portion of the membrane (201) (see Figs. 2, 4, 5); and a second electrostatic generator (220/207) configured to selectively apply an electrostatic force on the membrane causing the central portion of the membrane to deform towards pinning electrode (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5).
Regarding claim 14, Diebold discloses wherein the light blocker has a dimension greater than the dimension of the pinning electrode (see Figs. 2, 4, 5). 
Regarding claim 15, Diebold discloses wherein the first electrostatic generator configured to selectively apply a variable electrostatic force on the membrane causes the outer portion of the membrane to deform towards tuning electrode thereby displacing the fluid from between the membrane and the tuning electrode (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5).
Regarding claim 16, Diebold discloses wherein the outer portion of the membrane deformed has a dimension and wherein the dimension of the outer portion of the membrane deformed varies in response to a magnitude of the variable electrostatic force applied to the membrane (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5).

Regarding claim 18, Diebold discloses wherein the tuning electrode (221) is transparent (Paragraph 57). 
Regarding claim 19, Diebold discloses further comprising an insulator disposed between the turning electrode (221) and the fluid (209) (Paragraphs 69, 73, 87).
Regarding claim 20, Diebold discloses wherein the insulator is disposed between the tuning electrode (221) and the light blocker (204) (Paragraphs 69, 73, 87).
Regarding claim 21, Diebold discloses further comprising a transparent panel adapted for receiving the tuning electrode (221) thereon (Paragraph 57). It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Diebold (WO 2020/087028) in view of Aschwanden et al. (EP 2282226 A1), hereinafter “Aschwanden”.
Regarding claim 22, Diebold discloses a method of forming a light modulator (200) (Abstract, Paragraphs 55, 56, see Figs. 2, 4, 5), comprising the steps of: spacing a tuning electrode (221) from a membrane (201) so as to define a cavity therebetween, the membrane (201) being deformable in response to an electrostatic force (Paragraph 55); filling the cavity (217) with a fluid (209) (see Figs. 2, 4, 5); aligning a pinning electrode (211) with a central portion of the membrane (201); and generating a first electrostatic force such that the central portion of the membrane deforms toward the pinning electrode (211) and displaces the fluid from between the central portion of the membrane (201) and the pinning electrode (211) (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5); when the central portion of the membrane (201) is deformed toward the pining electrode; generating a variable electrostatic force such that an outer portion of the membrane (201), extending radially from the central portion of the membrane, deforms toward the tuning electrode (221) and displaces the fluid from between the outer portion of the membrane (201) and the tuning electrode (221) so as to allow light to pass through the outer portion of membrane (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5). Diebold discloses the claimed invention, but does not specify light absorbing fluid, the light absorbing fluid preventing light from passing therethrough; blocking light from passing through from between membrane and the pinning electrode with a light blocker. In the same field of 
	Regarding claim 23, Diebold further discloses wherein the outer portion of the membrane has a dimension, the dimension of the outer portion of the membrane deformed varies in response to a magnitude of the variable electrostatic force on the membrane (see Figs. 2, 4, 5).
Regarding claim 24, Diebold further discloses wherein the tuning electrode (221) is transparent (Paragraph 57). 
Regarding claim 25, Diebold discloses comprising the additional step of providing an insulator between the tuning electrode and the fluid (Paragraphs 69, 73, 87). Diebold and Aschwanden teach the method as is set forth above for claim 22, Aschwanden further discloses light absorbing fluid (102) (Paragraph 37). It would have been obvious to one of ordinary skill in the art to provide the method of Diebold with the teachings of Aschwanden for at least the same reasons set forth above with respect to claim 22.
Regarding claim 26, Diebold further discloses comprising the additional step of positioning the tuning electrode on a transparent panel (Paragraph 57). 
Regarding claim 27, Diebold further discloses wherein: the first electrostatic force is generated on the membrane by a first voltage source (207/220) operatively connected between the pinning electrode and the membrane for exciting the pinning electrode; and the variable 
Regarding claim 28, Diebold further discloses wherein the first electrostatic force and the variable electrostatic force are exerted on the membrane (Paragraphs 41, 50, 55, 62, see Figs. 2, 4, 5). 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references, alone or in combination, disclose or teach a light modulator comprising a tuning electrode, a compliant membrane spaced from the tuning electrode so as to define a cavity, a light absorbing fluid received in the cavity, and specifically comprising a pinning electrode having a dimension and being disposed in the cavity between the tuning electrode and the compliant membrane, the pinning electrode being aligned with a first portion of the compliant membrane, and a light blocker having a dimension greater than the dimension of the pinning electrode and being disposed in the cavity between the tuning electrode and the pinning electrode, wherein: energization of the pinning electrode generates the electrostatic force on the compliant membrane and causes the first portion of the compliant membrane to deform towards the pinning electrode so as to displace the light absorbing fluid between the first portion of the compliant membrane and the pinning electrode as is disclosed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/12/2022